COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Retired Judge Duff*


FRANK VERDEROSA, JR.
                                             MEMORANDUM OPINION **
v.   Record No. 1538-01-4                         PER CURIAM
                                               OCTOBER 16, 2001
GREENROSE MAINTENANCE, INC. AND
 TRAVELERS INDEMNITY COMPANY OF ILLINOIS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Frank Verderosa, Jr., pro se, on brief).

             (Susan A. Evans; Christine A. McKee-Clark;
             Siciliano, Ellis, Dyer & Boccarosse, on
             brief), for appellees.


     Frank Verderosa, Jr. contends that the Workers'

Compensation Commission erred in finding that he failed to prove

he was entitled to an award of temporary partial disability

benefits beginning October 13, 2000.     Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     In his application and at the hearing before the deputy

commissioner, Verderosa sought temporary total disability


     *
       Retired Judge Charles H. Duff took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400(D).
     **
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
benefits for the period from March 7, 2000 through October 28,

2000.    The deputy commissioner awarded Verderosa medical

benefits but ruled that he failed to prove entitlement to

temporary total disability benefits for the period between March

7, 2000 and October 28, 2000.

        On review, the commission noted that Verderosa made no

claim for partial disability benefits.    The commission further

stated the following:

                  We further note [Verderosa's]
             declaration in his written statement that:
             "I am requesting partial disability from
             October 13, 2000 to present or until I am
             rehabilitated or back to normal physical
             condition." As explained to him on the
             record by Deputy Commissioner Tabb at the
             evidentiary hearing, however, this
             particular claim has not been brought before
             the Commission yet, and it is not the
             subject of the present Review. It is
             [Verderosa's] obligation to file [with the
             commission] a specific claim for partial
             disability, and present evidence in support
             of it.

(Emphasis added).

        In his brief on appeal, Verderosa does not challenge the

commission's finding that he failed to prove he was entitled to

an award of temporary total disability benefits from March 7,

2000 through October 28, 2000.    In fact, he concedes that he is

"aware that under Virginia law, I am ineligible for total

disability."    Verderosa's sole contention on appeal is that the

commission erred in failing to award him temporary partial

disability benefits beginning October 13, 2000.    Because the

                                 - 2 -
issue raised on appeal by Verderosa has not been decided by the

commission, we will not consider it on appeal.   See Green v.

Warwick Plumbing & Heating Corp., 5 Va. App. 409, 413, 364
S.E.2d 4, 6 (1988); Rule 5A:18.   Accordingly, we affirm the

commission's decision.

                                                         Affirmed.




                              - 3 -